Case 2:15-cv-07870-DMG-AJW Document 195 Filed 10/16/19 Page 1 of 6 Page ID #:5317



  1   Christopher Pitoun (SBN 290235)
  2   christopherp@hbsslaw.com
      HAGENS BERMAN SOBOL SHAPIRO LLP
  3   301 North Lake Avenue, Suite 920
  4   Pasadena, CA 91101
      Telephone: (213) 330-7150
  5

  6
      Attorneys for Plaintiff and the Class [Additional Counsel Listed on Signature Page]
  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11
                                                  No. 15-cv-07870-DMG (AJWx)
      JENNIFER BENTLEY, as trustee of
 12
      the 2001 Bentley Family Trust, and          PLAINTIFF’S RESPONSE IN
      others similarly situated.                  OPPOSITION TO UNITED’S EX
 13
                                                  PARTE APPLICATION FOR A
                                    Plaintiffs,   STAY
 14         v.                                     Honorable Dolly M. Gee
 15   UNITED OF DEFENDANT LIFE
      INSURANCE COMPANY; and DOES                  Complaint Filed: August 27, 2015
 16   1 TO 50, inclusive,
 17                              Defendants.
 18
 19

 20

 21

 22

 23

 24

 25

 26

 27
 28
Case 2:15-cv-07870-DMG-AJW Document 195 Filed 10/16/19 Page 2 of 6 Page ID #:5318




  1                   RESPONSE TO UNITED OF OMAHA’S EX PARTE
                        APPLICATION TO STAY FINAL JUDGMENT
  2
            Plaintiff Jennifer Bentley, on behalf of the Class in this action (“Plaintiff”),
  3
      hereby responds to Defendant United of Omaha Life Insurance Company’s (“United”)
  4
      Ex Parte Application to Stay This Action Pending Finality of the McHugh v. Protective
  5
      Life Decision (Dkt. No. 194-1)(“Application”). United’s Application should be denied
  6
      for many reasons, several of which were addressed in Plaintiff’s Response to United’s
  7
      Notice of Newly Filed Decision and Notice of Intent to Request a Stay (Dkt. No.
  8
      193)(“Notice Response”).
  9
            1.     The facts and legal holdings in McHugh do not impact this case.
 10
             As explained in Plaintiff’s Notice Response, McHugh v. Protective Life Insurance
 11
      Company, Case No. D072863 (“McHugh”) is inapposite to the facts and the core legal
 12
      issues in this case. Factually, McHugh did not concern a policy that renewed after the
 13
      Statutes went into effect. See Opinion at 7 of 20. Accordingly, the legal issue in
 14
      McHugh did not concern the renewal principle on which our case turns.
 15
            In our case, United’s liability is based on policy renewals after the Effective Date
 16
      and the legal consequences thereof pursuant to the renewal principle.         The Court
 17
      conditioned class membership on each policy having been issued, delivered or, as with
 18
      Mr. Bentley’s policy, renewed after the Statues went into effect. See Summary Judgment
 19
      Decision, Feb. 21, 2019, Dkt. No. 174 at 2 of 28. Indeed, the Court specifically rejected
 20
      Plaintiffs’ argument that the Statutes could be applied more broadly to all policies in
 21
      force after the Statutes’ Effective Date, regardless of whether they renewed after the
 22
      Effective Date:
 23          The parties’ extensive briefing regarding the renewal policy makes it
 24         clear to the Court that a renewal must occur before the Statutes can
            apply to the Class Policies. The mere concurrence of Class Policies in
 25         force when the Statutes became effective is insufficient for the Statutes
 26         to apply to the Class Policies. Id. at 20 of 28, f.n. 12 (emphasis added)
 27
 28
                                                  1
Case 2:15-cv-07870-DMG-AJW Document 195 Filed 10/16/19 Page 3 of 6 Page ID #:5319




  1         Moreover, the Court’s summary judgment ruling against United was premised on
  2   United’s failure to issue the Notices to policies that had renewed. Id. at 18-21 of 28.
  3        Thus, the Court’s core holding is entirely consistent with McHugh. The Statutes
  4   covered only renewed policies – and not “the mere concurrence of Class Policies in
  5   force when the Statutes became effective.” The only difference is that this Court had to
  6   consider whether the Statutes applied to renewals, while McHugh did not. The Court’s
  7   answer in the affirmative was correct based on the well-established renewal principle,
  8   and nothing in McHugh holds differently. See Stephan v. Unum Life Ins. Co. of Am., 697
  9   F.3d 917, 927-28 (9th Cir. 2012)( “[e]ach renewal [of an insurance policy] incorporates
 10   any changes in the law that occurred prior to the renewal.”); Cerone v. Reliance Std. Life
 11   Ins. Co., 9 F. Supp. 3d 1145, 1149 (S.D. Cal. 2014); Modglin v. State Farm Auto. Ins. Co.,
 12   273 Cal. App. 2d 693, 700-701 (1969). McHugh does not impact this case, much less to
 13   the extent of warranting a stay.
 14
 15        2.      The McHugh decision is not binding because it is not on point, and in
                   any event there is “convincing evidence” the California Supreme Court
 16                would rule differently.
 17         McHugh is not binding on this Court because the facts and legal analysis are
 18   distinct from this case. But even if McHugh had analyzed renewals and the renewal
 19   principle – which it did not – this would constitute non-binding dicta. See Sentry Ins. A
 20   Mut. Co. v. Am. Nat'l Fire Ins. Co., 2006 U.S. Dist. LEXIS 103107, *24 (C.D. Cal. Aug.
 21   9, 2006) (“The Court declines to follow the reasoning of the State Farm court for two
 22   reasons: first, it is dicta, and therefore not binding on this Court sitting in diversity…”)
 23   And even then, the dicta would be unpersuasive because it would be at odds with
 24   Modglin v. State Farm Auto, 273 Cal. App. 2d 693, 700-701.
 25         As the Court knows from numerous prior briefings, Modglin held that an
 26   insurance policy purchased in Arizona and later renewed in California was governed by
 27   an uninsured motorist statute covering policies “issued or delivered” in California on
 28
                                                   2
Case 2:15-cv-07870-DMG-AJW Document 195 Filed 10/16/19 Page 4 of 6 Page ID #:5320




  1   account of the renewal after the statutes went into effect. Modglin, 273 Cal. App. 2d at
  2   695-697, 700-701. In other words, Modglin, unlike McHugh, actually considered a
  3   renewal and its impact on statutes containing the language “issued or delivered” in
  4   California. Accordingly, it is the Modglin precedent, not McHugh, that would guide the
  5   California Supreme Court’s analysis of the renewal principle as applied to the Statutes.
  6   Put differently, because Modglin is directly on point, and McHugh is not, there would be
  7   “convincing evidence that the state supreme court would rule differently” than McHugh,
  8   even assuming McHugh could be interpreted in the manner United suggests. See
  9   Application at 7 (United conceding that McHugh would not be binding if this sort of
 10   “convincing evidence” existed). 1
 11
            3.     The stay United is requesting will likely be much longer than United
 12                contends and prejudice Plaintiff and the Class.
 13         United grossly underestimates the potential length of its requested stay. If a
 14   petition for rehearing is granted in McHugh, the prior opinion will be vacated and the
 15   matter set “at large in the Court of Appeal” (California Rules of Court 8.268(d)),
 16   causing a delay much longer than the few months United speculates. Insofar as there is
 17   a successful petition to the California Supreme Court, then the delay will be even
 18
      1
 19      Additional “convincing evidence” comes from the California Supreme Court’s
      cannon of statutory construction that the Legislature is presumably aware of prior
 20   judicial constructions of terms and phrases and intends for those meanings to be
 21   applied to future statutes unless stated otherwise. See People v. Johnson, 60 Cal. 4th 966,
      991 (2015). Because Modglin interpreted statutory language very similar to the language
 22
      in the Statutes to include policy renewals in California, had the Legislature desired a
 23   different interpretation, it could and would have said so. See People v. Johnson, 60 Cal.
 24   4th at 991(“We presume that when the Legislature employs words that have been
      Judicially construed (and especially so recently), it intends the words to have the
 25   meaning the courts have given them. Indeed, we have described this presumption as
 26   ‘almost irresistible.’”). The Legislature did not, and therefore, it is highly likely the
      California Supreme Court would adopt Plaintiff’s interpretation over United’s based
 27
      on its own precedent.
 28
                                                  3
Case 2:15-cv-07870-DMG-AJW Document 195 Filed 10/16/19 Page 5 of 6 Page ID #:5321




  1   longer. After a decision to accept the petition, which would not happen until early
  2   2020 at the earliest, there would be months of briefing, followed by oral arguments
  3   many months or a year later, and finally a decision sometime after that. See California
  4   Rules of Court 8.512(b)(1); California Rules of Court 8.520(a); Supreme Court FAQ
  5   Answer regarding Oral Argument:, https://www.courts.ca.gov/2962.htm, (“…After the
  6   justices conclude that they have had sufficient time to consider the matter and that it is
  7   ready to be heard, it is scheduled for oral argument. Such scheduling typically occurs
  8   several months to a year after all briefs on the merits have been filed.”).
  9          While this extensive delay would suit United’s interests, it would do just the
 10   opposite to the interests of Plaintiff and Class. It has been many years since United
 11   wrongfully lapsed the Class policies and improperly refused to honor its insurance
 12   commitments, and nearly eight months since the Court’s summary judgment ruling. A
 13   further postponement in final judgment will deprive Class members of the insurance
 14   proceeds they are rightly owed and which are long overdue.               Moreover, it will
 15   significantly reduce the value of the Class’ claims due to, among other things, the time
 16   value of money and the below-market statutory pre-judgment interest rates that have
 17   been found applicable. There is simply no reason to unfairly prejudice the Class and
 18   Plaintiff in this way.
 19          For the foregoing reasons, United’s Application should be denied.
 20
 21
      DATED: October 16, 2019              HAGENS BERMAN SOBOL SHAPIRO LLP
 22
 23                                            By: /s/ Christopher Pitoun
 24
                                               Christopher Pitoun (SBN 290235)
 25                                            christopherp@hbsslaw.com
 26                                            HAGENS BERMAN SOBOL SHAPIRO LLP
                                               301 North Lake Avenue, Suite 920
 27                                            Pasadena, CA 91101
 28                                            Telephone: (213) 330-7150
                                                   4
Case 2:15-cv-07870-DMG-AJW Document 195 Filed 10/16/19 Page 6 of 6 Page ID #:5322




  1                                     Jason A. Zweig
                                        jasonz@hbsslaw.com
  2                                     HAGENS BERMAN SOBOL SHAPIRO LLP
  3                                     455 N. Cityfront Plaza Drive, Suite 2410
                                        Chicago, IL 60611
  4                                     Telephone: (708) 628-4949
  5
                                        Paul E. Slater
  6                                     Mitch Macknin
                                        Joseph M. Vanek
  7                                     John P. Bjork
                                        pes@sperling-law.com
  8                                     SPERLING & SLATER, P.C.
                                        55 W. Monroe Street, Suite 3500
  9                                     Chicago, IL 60603
                                        Telephone: (312) 641-3200
 10
                                        David S. Klevatt
 11                                     dklevatt@chicagolaw.biz
 12                                     KLEVATT & ASSOCIATES, LLC
                                        33 North LaSalle Street, Suite 2100
 13                                     Chicago, IL 60602-2619
 14                                     Telephone: (312) 782-9090
 15                                     Attorneys for Plaintiff and the Class
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            5
